UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: October 31 Date of reporting period: May 1, 2012 – July 31, 2012 Item 1.Schedule of Investments. CARNE LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS JULY 31, 2012 (Unaudited) Security Shares Description Value Common Stock (a) - 100.7% Consumer Discretionary - 19.8% Apollo Group, Inc., Class A (b) $ Best Buy Co., Inc. Discovery Communications, Inc., Class A (b) GameStop Corp., Class A Gannett Co., Inc. Newell Rubbermaid, Inc. Ralph Lauren Corp. Scripps Networks Interactive, Inc., Class A The Interpublic Group of Cos., Inc. Viacom, Inc., Class B Consumer Staples - 2.2% Lorillard, Inc. Financial - 13.6% CME Group, Inc. Federated Investors, Inc., Class B Leucadia National Corp. Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc. Healthcare - 11.0% AmerisourceBergen Corp. Coventry Health Care, Inc. Forest Laboratories, Inc. (b) Humana, Inc. WellPoint, Inc. Industrials - 20.3% Engility Holdings, Inc. (b) General Dynamics Corp. Illinois Tool Works, Inc. Joy Global, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Parker Hannafin Corp. Raytheon Co. SAIC, Inc. Information Technology - 29.2% Accenture PLC, Class A Apple, Inc. (b) BMC Software, Inc. (b) CA, Inc. Dell, Inc. (b) Google, Inc., Class A (b) Harris Corp. Hewlett-Packard Co. Intel Corp. KLA-Tencor Corp. Microsoft Corp. SanDisk Corp. (b) Visa, Inc., Class A Materials - 4.6% CF Industries Holdings, Inc. Freeport-McMoRan Copper & Gold, Inc. Total Common Stock (Cost $48,747,627) Total Investments in Securities - 100.7% (Cost $48,747,627)* $ Security Strike Exp. Contracts Description Price Date Value Written Options - (0.9)% Call Options Written - (0.9)% S&P 500 Index $ 08/12 S&P 500 Index 08/12 S&P 500 Index 08/12 S&P 500 Index 09/12 Total Call Options Written (Premiums Received $(371,678)) Total Written Options - (0.9)% (Premiums Received $(371,678))* $ ) Other Assets & Liabilities, Net – 0.2% Net Assets – 100.0% $ PLC Public Limited Company (a) All or a portion of these securities are pledged as collateral for written options. (b) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of July 31, 2012. Valuation Inputs Investments in Securities Other Financial Instruments** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - - Level 3 - Significant Unobservable Inputs - - Total $ $ ) ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as written call options, which are valued at their market value at period end. The Level 1 inputs displayed in the Investments in Securities column ofthis table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended July 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. FOUNTAINHEAD SPECIAL VALUE FUND SCHEDULE OF INVESTMENTS JULY 31, 2012 (Unaudited) Security Shares Description Value Common Stock - 99.9% Consumer Discretionary - 13.5% Bravo Brio Restaurant Group, Inc. (a) $ Callaway Golf Company Coinstar, Inc. (a) Roundy's, Inc. Sotheby's Drugs/Pharmaceutical Preparations - 15.2% Auxilium Pharmaceuticals, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Emergent BioSolutions Inc. (a) Forest Laboratories, Inc. (a) Energy - 3.3% Superior Energy Services, Inc. (a) Financials - 17.7% First Commonwealth Financial Corp. HomeStreet, Inc. (a) KKR & Co. L.P. MetroCorp Bancshares, Inc. (a) Weyerhaeuser Company (REIT) Health Care Services - 9.7% BioScrip, Inc. (a) PAREXEL International Corp. (a) Industrials - 2.1% Textron Inc. Medical Products - 17.5% Boston Scientific Corp. (a) Hologic, Inc. (a) Illumina, Inc. (a) Thoratec Corporation (a) Technology - 16.6% Akamai Technologies, Inc. (a) Omnicell, Inc. (a) OpenTable, Inc. (a) Shutterfly, Inc. (a) Take-Two Interactive Software, Inc. (a) Telecommunications - 4.3% Cablevision Systems Corp., Class A Total Common Stock (Cost $8,626,168) Total Investments - 99.9% (Cost $8,626,168)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ L.P. Limited Partnership REIT Real Estate Investment Trust (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended July 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: September 12, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: September 12, 2012 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: September 12, 2012
